Citation Nr: 1519600	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, as secondary to diabetes mellitus.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1965 to June 1969 and in the U.S. Coast Guard from April 1971 to July 1987. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO reopened the Veteran's claim for service connection for hypertension, as secondary to diabetes mellitus, but denied the claim on the merits.  In April 2010, the Veteran filed a notice of disagreement (NOD), and a statement of the case (SOC) was issued in October 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011. 

The Board notes that in January 2011, the Veteran submitted a request that a hearing be held before a Decision Review Officer (DRO) at the Cleveland RO.  Also in January 2011, as part of his Notice of Appeal, the Veteran requested a hearing before the Board.  In an April 2011 telephone contact with VA, the Veteran withdrew all hearing requests.  However, in a May 2011 statement, the Veteran's representative requested a Board videoconference hearing..  The Board sought clarification of the Veteran's hearing request in June 2014, and in an April 2015 statement, the Veteran's representative confirmed that the Veteran did not wish to have a Board hearing.  The Veteran's Board hearing request is, therefore, considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

As regards characterization of the appeal, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and in view of the Board's favorable disposition of the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page. 

The Board notes that, in addition to the paper claims file, this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS). In addition to the VBMS file, the Veteran has a paperless, electronic file in the Virtual VA claims processing system.  Except for a March 2014 brief submitted by the Veteran's representative, the Veteran's Virtual VA file contains documents that are duplicative of those already associated with his paper claims file, or irrelevant to the claims on appeal.   The Veteran's VBMS file contains no documents at this time.

The Board's decision reopening the previously denied claim for service connection for hypertension is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein have been accomplished.  

2.  In a February 1988 decision, the RO denied the Veteran's claim for service connection for hypertension.  Although notified of the denial, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or additional service records received.

3.  New evidence has been associated with the claims file since the February 1988 denial that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for service connection for hypertension, as secondary to diabetes mellitus.




CONCLUSIONS OF LAW

1.  The February 1988 decision in which the RO denied service connection for hypertension is final.  38 U.S.C.A. § 7105(West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).
 
2.  As evidence pertinent to the claim for service connection for hypertension received since the RO's February 1988 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

By way of history, in its February 1988 rating decision, the AOJ denied the Veteran's claim for service connection for hypertension.  The AOJ found that there was no evidence that the Veteran had a diagnosis of hypertension.

The evidence of record at the time of the February 1988 decision consisted of the Veteran's service treatment records and the report of a November 1987 VA examination.  The service treatment records document no diagnosis of, or treatment for, hypertension.  The November 1987 VA examination report reflects that the Veteran's heart sounded normal and his pedal pulses were intact.  The examiner concluded that the Veteran showed no evidence of heart disease. 

Although the Veteran was notified of the denial and of his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the AOJ's February 1988 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in September 2009.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the February 1988 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the February 1988 AOJ decision includes VA treatment records dated from September 1987 to January 1991, from February 2001 to March 2004, and from February 2009 to February 2010.  In addition, a VA examination report dated February 2010 has been added to the claims file, as well as multiple statements from the Veteran.  The VA treatment records and the February 2010 report of VA examination show that the Veteran was diagnosed with essential hypertension in 2008.  The record also reflects that the Veteran was diagnosed with diabetes mellitus in March 2002, and that service connection for that disability was granted in December 2002.  


The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for hypertension, which he now claims is due to his service-connected diabetes mellitus.  As noted, at the time of the prior, February 1988 AOJ denial, decision, the evidence of record consisted of service treatment records and a VA examination report that indicated the Veteran did not have a diagnosis of hypertension.  The newly submitted medical evidence shows that the Veteran currently has been medically diagnosed with hypertension, as well as diabetes mellitus, and his lay statements indicate that there is a relationship between the with the .

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the February 1988 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disability for which service connection under consideration.  While not in any way dispositive, as this newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim-albeit, under alternative theory of entitlement not previously considered..  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

As new and material evidence to reopen the claim for service connection for hypertension, as secondary to diabetes mellitus, has been received, to this limited extent, the appeal is granted.



REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for hypertension, as secondary to diabetes mellitus; however, a review of the record reflects that additional development of the reopened claim is warranted.  

Following the Veteran's September 2009 claim for service connection, he underwent a VA examination in February 2010 for the purpose of obtaining medical information and opinion regarding hypertension.  The VA examiner reviewed the entire claims file and examined the Veteran.  The examiner noted that the Veteran was diagnosed with hypertension in 2008 and, at that time, prescribed medication for the condition.  He noted no side effects of the medication.  The examiner concluded that it was less likely than not that the Veteran's hypertensive disease was related to his service-connected diabetes mellitus.   The examiner noted that the Veteran had normal renal function and normal microalbumin, but did not explain the significance of such findings nor did he provide further rationale as to why there was no relation between the two disabilities.  Therefore, the Board finds that the February 2010 VA examination is inadequate for purposes of adjudicating the claim on appeal. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Because the record does not include an adequate medical opinion that includes a more thorough discussion, the Board finds that additional AOJ action to obtain an appropriate medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the AOJ should obtain from the examiner who conducted the February 2010 examination an addendum opinion that contains a more thorough discussion and rationale regarding the etiology of the Veteran's hypertension.  If the same examiner is not available, the AOJ should arrange for another appropriate physician to provide an addendum opinion, based on file review only (if appropriate).  The AOJ should only arrange for the Veteran to undergo another VA examination if another examination of the Veteran is deemed warranted by an appropriate physician.   If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion in this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records. 

As for VA medical records, the record currently includes VA treatment records dated up to February 2010, and more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since February 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the February 2010 VA examiner for an addendum opinion.  If the February 2010 examiner is no longer available, or further examination of the Veteran is deemed medically necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical judgment, addressing each of the following (as appropriate):

(a)  Whether the Veteran's hypertension  at least as likely as not (i.e., 50 percent or greater probability) (1) had its onset during service; (2) was manifested to a compensable degree within the first post-service year; or (3) is otherwise medically-related to the Veteran's military service, to include any injury or complaints therein.

(b)  If hypertension is found not to be medically-related to the Veteran's military service, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed hypertension (1) was caused, or (2) is aggravated (worsened beyond the natural progression) by his service-connected type II diabetes mellitus. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician should consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions.

All examination findings/testing results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to any scheduled  VA examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed, adjudicate the matter remaining on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the reopened claim for service connection, on the merits, in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


